Citation Nr: 0725062	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-10 495	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for tinnitus.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability, residuals of a herniated disc, L1-2.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran appeared at a hearing before the 
undersigned.  At the hearing and on the record, the veteran 
withdrew from the appeal all his claims except for the claims 
of service connection for post-traumatic stress disorder and 
tinnitus, and the application to reopen the claim of service 
connection for a low back disorder.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. Although the veteran served in combat, post-traumatic 
stress disorder is not shown.  

2. Tinnitus was not affirmatively show to have had onset 
during service and tinnitus, first documented after service, 
is unrelated to an injury, disease, or event of service 
origin.  

3. In a rating decision, dated January 1998, the RO denied 
the veteran's application to reopen the claim of service 
connection for a low back disability, residuals of a 
herniated disc, L1-2; after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.  

4. The additional evidence presented since the rating 
decision in January 1998 by the RO is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2006). 

3. The rating decision in January 1998 by the RO, denying the 
application to reopen the claim of service connection for a 
low back disability, residuals of a herniated disc, L1-2, 
became final; and the additional evidence presented since the 
rating decision is not new and material, and the claim of 
service connection for a low back disability, residuals of a 
herniated disc, L1-2, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim, and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2001 and in March and September 
2006.  The veteran was informed of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  On the application to 
reopen, the veteran was informed that he must submit new and 
material evidence showing continuity or a relationship 
between the current back disability and service.  The absence 
of such evidence was the basis for the previously denial of 
the claim.  And he was informed of the type of evidence 
needed to establish the underlying claim of service 
connection. 

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf. He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claims and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (new and material evidence and evidence 
to establish the underlying claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing 
before the Board, which he did.  And the claims were 
readjudicated after the content-complying notice as evidenced 
by supplemental statement of the case, dated in February 
2007.  As the timing error did not affect the essential 
fairness of the adjudication of the claims, the presumption 
of prejudicial error as to the timing error in the VCAA 
notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations with clinical findings and opinions relevant to 
the claims of service connection.  He was also afforded a VA 
examination in conjunction with the claim to reopen.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the claimant is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder and Tinnitus.

The veteran's DD Form 214 shows that the veteran was awarded 
the Combat Infantryman Badge and a Vietnam Campaign Medal. 

The service medical records contain no complaint, finding, or 
history of post-traumatic stress disorder or tinnitus.  The 
records do show that on examinations in January 1977 and in 
January 1978, the veteran gave a history of trouble sleeping, 
which was associated with either environmental stress or 
insomnia. 

After service, on VA examination in June 1977, the veteran 
complained of trouble  sleeping, but the complaint was not 
evaluated.  On VA examination in March 2002, the examiner 
reported that the veteran did not meet the criteria for post-
traumatic stress disorder.  On VA examination in March 2003, 
it was noted that the veteran's responses to psychological 
testing for post-traumatic stress disorder did not support a 
diagnosis of post-traumatic stress disorder.  On VA 
examination in April 2005, the examiner stated that despite 
the level of trauma the veteran sustained in service, the 
veteran did not meet the criteria for post-traumatic stress 
disorder. 

On VA audiology examination in April 2005 the veteran 
reported that he rarely experienced tinnitus and when he did 
it was associated with ear infection.  It was noted that the 
veteran's hearing was within normal limits at the time of 
service discharge and that he was exposed to occupational 
noise after service. Therefore, the examiner believed that it 
was less likely than not that the veteran had tinnitus due to 
noise exposure in the service.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

Analysis 

Although the veteran was involved in combat during service as 
shown by the award of the Combat Infantryman Badge, in the 
absence of a proof of a current diagnosis of post-traumatic 
stress disorder after three VA examinations to determine 
whether he has post-traumatic stress disorder, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

And although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, the diagnosis of post-traumatic stress 
disorder is not capable of lay observation as 38 C.F.R. 
§ 3.303(f) requires that the diagnosis be in accordance with 
38 C.F.R. § 4.125(a), that is, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  Jandreau v. Nicholson, 
No. 07-7092, 2007 WL 1892301 (Fed. Cir. July 3, 2007). 

As for the veteran's statements and testimony, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements and testimony do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support whether or not there is a current diagnosis of 
post-traumatic stress disorder, and as there is no such 
favorable medical evidence, the preponderance of the evidence 
is against the claim for service connection for post-
traumatic stress disorder, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

On the claim of service connection for tinnitus, the service 
medical records contain no findings indicative of tinnitus 
and there is no clinical evidence of such a disorder until 
2005, almost 30 years after service.  Although the veteran 
asserts that he has tinnitus as a result of in-service 
acoustic trauma, once the veteran goes beyond the description 
of the symptoms or features of tinnitus to expressing an 
opinion that involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim because the question of medical causation involves 
medical knowledge of accepted medical principles, pertaining 
to the history, manifestation, clinical course, and character 
of tinnitus, which is beyond the competency of a lay person 
because it is not capable of lay observation.  Jandreau v. 
Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. Cir. July 3, 
2007). 

As a layperson, the veteran is not competent to offer an 
opinion on a question involving medical causation, and 
consequently his statements and testimony do not constitute 
favorable evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as the VA examiner expressed the 
opinion that it was less likely than not that in-service 
acoustic trauma was a source of the veteran's reported 
tinnitus, which evidence is not contradicted, the 
preponderance of the evidence is against the claim.  



New and Material Evidence Claim

Procedural and Factual Background

The veteran filed his original claim of service connection 
for a low back disability in August 1992.  In a rating 
decision in February 1993, the RO denied service connection 
on grounds that there was no evidence of continuity or a 
relationship between the low back disability shown after 
service and service.  After the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.

In rating decisions, dated in April 1995 and in January 1998, 
the RO denied the veteran's application to reopen the claim 
of service connection for a low back disability, residuals of 
a herniated disc, L1-2, because the additional evidence was 
not new and material.  After the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.  And the rating decisions became 
final based on the evidence of record by operation of law. 

The evidence of record and previously considered at the time 
of the prior decisions is summarized as follows.

The service medical records show that in March 1976 the 
veteran complained of low back pain of two days' duration at 
the level from L-2 to T-12.  The neurological examination was 
normal and the assessment was acute low back pain.  The 
remainder of the service medical records contain no further 
complaint, finding, or history of low back pain.

After service, the veteran complained of back pain on VA 
examinations in June 1977 and in June 1991, but the back was 
not evaluated.  VA records from 1992 to 1997 disclose that in 
January 1992 the veteran was evaluated for symptoms of low 
back pain, radiating into the right hip, consistent with a 
herniated disc.  In February 1992, a CT scan revealed a 
herniated disc at L1-2.  In August 1992, the veteran had a 
L1-2 laminectomy for disc herniation.  At the time, it was 
noted that the veteran had presented with a one year history 
of lumbar and lower extremity pain, which progressed to 
weakness and numbness over the right lower extremity.  
Private medical records show that in 1994 the veteran 
continued to have low back pain.  In May 1997, the veteran 
had further back surgery by VA.  

Current Claim

The current application to reopen the claim of service 
connection for a low back disability was received at the RO 
in July 2001. 

The claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the claim was received at the RO before August 2001, the 
version of 38 C.F.R. § 3.156(a) in effect then applies.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and  
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the absence of new and material 
evidence on the question of continuity or a relationship 
between the low back disability shown after service. 

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented consists of the following.

Item (1) consists of private medical records, dated in 1994, 
showing that the veteran continued to have low back pain.  
The evidence is not new and material because the evidence was 
previously of record and considered by the RO in the rating 
decision of January 1998. 

Item (2) consists of VA records, dated in May 1997, 
documenting back surgery by VA.  The evidence is not new and 
material because the evidence was previously of record and 
considered by the RO in the rating decision of January 1998. 

Item (3) consists of VA records, covering the period from 
1998 to 2006, documenting low back pain.  The evidence is not 
new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, continued 
low back after surgery in 1992, which was rejected as new and 
material in the rating decision of January 1998, and 
cumulative evidence does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156. 

Item (4), consists of lay statements of the veteran's spouse 
and of friends, who described the veteran's back problems.  
Although the statements are credible and the witnesses are 
competent to describe what they have observed, the evidence 
is not new and material because the evidence does not bear 
directly and substantially upon the specific matter under 
consideration, that is, evidence of continuity or a 
relationship between the low back disability shown after 
service and service. 

Item (5) consists of a report of VA examination in May and 
June 2005 in which the examiner expressed the opinion that it 
was less likely than not that the veteran's herniated disc 
was related to an in-service back condition.  As the evidence 
opposes, rather than supports, the claim, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and it is not new and 
material under 38 C.F.R. § 3.156. 

Item (6) consists of the veteran's testimony in which he 
relates the onset of his back problems to service.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

As the additional evidence is not new and material, the claim 
of service connection for a low back disability, residuals of 
a herniated disc, L1-2, is not reopened.




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for tinnitus is denied.

As new and material evidence has not been presented, the 
claim of service connection for a low back disability, 
residuals of a herniated disc, L1-2, is not reopened and the 
appeal is denied.    



______________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


